DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 20 December 2021 has been entered.

Claim Objections
Claims 1, 2, 4, 8, and 14-16 are objected to because of the following informalities:  
The claims include inconsistent verb tenses – for example, claim 1 recites both “system including a first adhesive member” and “member includes a central hub”, and “channels defined between adjacent ones” and “cut-outs are defined”. The grammar should be consistent throughout the claims.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 4, 8, 14, and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites that “each of the second plurality of cut-outs are aligned within and in communication with a respective one of the plurality of intermediate channels”. It is unclear how a cut-out can be aligned within a channel, or within the channel at all, as both are voids. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 4, 8, 14, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2016/0058380) in view of Thomas (US 2021/0161437).

Regarding claims 1 and 14, Lee discloses a medical device, comprising: 
a sensor to observe a characteristic of an anatomy (paragraph [0112], [0115]); a sensor base coupled to the sensor such that the sensor extends outwardly from the sensor base (element 236; figure 30); and a coupling system to couple the sensor base to the anatomy (figure 6), the coupling system including a first adhesive member (element 278) and a second adhesive member (element 276) that each define a bore to enable the sensor to pass through the first adhesive member and the second adhesive member (elements 284, 286; paragraph [0188]), the first adhesive member coupled to the sensor base and the second adhesive member to couple to the anatomy (paragraph [0187]), and 
the first adhesive member includes a central hub portion that defines the bore for the first adhesive member, a plurality of sections spaced apart about a perimeter of the first adhesive member forming the perimeter of the first adhesive member, the plurality of sections symmetric to a central axis of the bore of the first adhesive member (paragraphs [0251]-[0258], particular emphasis on paragraph [0258] which discusses figure 44A), the first adhesive member including a plurality of cut-outs to direct moisture to an ambient environment surrounding the medical device (figure 44A, see the unlabeled element which corresponds to element 278 which has a plurality of cutouts), 

    PNG
    media_image1.png
    676
    932
    media_image1.png
    Greyscale

the plurality of cut-outs defining a main channel that surrounds the central hub portion inside an inner periphery of the plurality of sections (paragraph [0258], these channels may “extend from a center portion of the electronics units housing 4420 in a straight line outwards to its edge in a spoke-like pattern”) and a plurality of intermediate channels defined between adjacent ones of the plurality of sections (figure 33), the plurality of intermediate channels defined proximate a perimeter of the sensor base and the plurality of sections are contained within the perimeter of the sensor base (element 278 is sized to match the sensor base such that all of its intermediate channels and sections are inherently proximate and contained within the perimeter of the sensor base), and 
the second adhesive member including a backing layer (the top surface of element 276; also element 554, paragraph [0254]), skin adhesive layer (“undersurface” element 290 and element 556), and a second plurality of cut-outs that are in communication with cut-outs of the first adhesive member (paragraphs [0251]-[0258]), 
the backing layer coupled to the first adhesive layer and the skin adhesive layer to couple to the anatomy (see figure 6; paragraph [0190]), where the second plurality of cutouts are defined through both the backing layer and the skin adhesive layer (figure 34) to extend from the main channel beyond the perimeter of the sensor base (figure 33, the sensor base is located in the center of the device when assembled and the channels extend to the edge, thus beyond its perimeter), with each of the second plurality of cutouts extending beyond the ends of the plurality of intermediate channels to direct the moisture from the anatomy to the intermediate channels and then to the ambient environment (paragraph [0255]).
Lee does not explicitly disclose each of the second plurality of cutouts being aligned with and in communication with a respective one of the plurality of intermediate channels; Thomas teaches a medical device which includes various cut-outs, grooves, and channels used to transport fluid from a subject’s body to the ambient environment, where the grooves and channels of adjacent elements are aligned and in communication (paragraph [0470]). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have made the device of Lee with the cutouts each aligned with and in communication with an intermediate channel, as taught by Thomas, in order to ensure that moisture reaches the outer perimeter of the device. 
Regarding claim 2, Lee further discloses that the plurality of cut-outs includes a plurality of channel cut-outs that cooperate to define the plurality of intermediate channels proximate a perimeter of the sensor base (paragraph [0255]).  
Regarding claim 4, Lee further discloses that each of the plurality of channel cut-outs is defined between adjacent ones of the plurality of sections (figure 33).  
Regarding claim 8, Lee further discloses that the sensor is a glucose sensor (paragraph [0112]).  
Regarding claim 15, Lee further discloses that the sensor base has a perimeter, and the perimeter of the first adhesive member is contained within the perimeter of the sensor base (paragraph [0188], figure 7).  


Claim(s) 9 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Sass (US 2008/0249383).

Regarding claim 9, Lee discloses a medical device comprising: a sensor to observe a characteristic of an anatomy (paragraphs [0112], [0115]); a sensor base coupled to the sensor such that the sensor extends outwardly from the sensor base (element 236; figure 30); and a coupling system to couple the sensor base to the anatomy (figure 6), the coupling system including a first adhesive member (element 278) and a second adhesive member (element 276) that each define a bore to enable the sensor to pass through the first adhesive member and the second adhesive member (elements 284, 286; paragraph [0188]), the first adhesive member coupled to the sensor base and the second adhesive member to couple to the anatomy (paragraph [0187]), 
where the first adhesive member includes a plurality of spokes that extend radially from a central hub section to be spaced apart about a perimeter of the central hub section, the central hub section defines the bore of the first adhesive member, the plurality of spokes are symmetric relative to a central axis that is defined through the bore of the first adhesive member, and the first adhesive member includes a plurality of cut-outs 
the second adhesive member including a backing layer (the top surface of element 276; also element 554, paragraph [0254]), skin adhesive layer (“undersurface” element 290 and element 556), and a second plurality of cut-outs that are in communication with cut-outs of the first adhesive member (paragraphs [0251]-[0258]), 
the backing layer coupled to the first adhesive layer and the skin adhesive layer to couple to the anatomy (see figure 6; paragraph [0190]), where the second plurality of cutouts are defined through both the backing layer and the skin adhesive layer (figure 34). Lee does not disclose the second plurality of cutouts extending through the skin adhesive layer from a first side of the layer to an opposite side of the layer such that the second plurality of cutouts define a plurality of spaced apart surfaces along a width of the skin adhesive layer configured to couple to the anatomy.
Sass teaches a medical device which includes an adhesive member used to couple the device to a subject’s skin, where the adhesive member includes a backing layer and a skin adhesive layer (paragraph [0035]) and a plurality of cutouts defined through the entire thickness of the adhesive layer such that the cutouts define a plurality of spaced apart surfaces along the skin adhesive layer which are used to couple to the subject (figure 3A). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have made the device of Lee with the cutouts in the second adhesive member extending from one side of the adhesive layer to the opposite side of the adhesive layer, as taught by Sass, in order to provide more extensive access for fluid to enter the channels. 

Regarding claim 16, Lee further discloses that each of the plurality of cut-outs defines a channel between the adjacent ones of the plurality of spokes (paragraph [0255], [0258]), but does not explicitly disclose that the channel has a first width at the central hub section between the adjacent ones of the plurality of spokes that is different than a second width of the channel at a terminal end of the adjacent ones of the plurality of spokes. However, Lee also discloses the physical design of the channels being chosen to provide a desired moisture channeling behavior (paragraphs [0255]-[0257]), and the Examiner takes Official Notice that changes in a channel’s width are well known in the art to create capillary action that would draw moisture, such that it would have been obvious to try making the channel with a different width at its ends at the time the invention was made because one of ordinary skill in the art would be familiar with use of geometry of a channel to create capillary action to draw fluid through that channel.
Response to Arguments
Applicant's arguments filed 20 December 2021 have been fully considered but they are not persuasive.
Applicant’s arguments are directed to rejections which have not been part of the prosecution of the instant invention; Applicant’s general assertion that the devices of claims 1 and 9, each addressed as a whole, are somehow more than design choice possibly applied to some unspecified elements within Lee, are entirely unpersuasive as they do not address any specific teachings of Lee and no claims have been rejected under design choice.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN E TOTH whose telephone number is (571)272-6824. The examiner can normally be reached Mon - Fri 9a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on 571-272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAREN E TOTH/             Examiner, Art Unit 3791                                                                                                                                                                                           /CHRISTIAN JANG/Primary Examiner, Art Unit 3791